Exhibit 10.1

2013 Bonuses

 

Executive Officer

   2013 Bonus Amount  

David Hung, M.D.

   $ 1,537,500   

President and Chief Executive Officer

  

Cheryl Cohen

   $ 541,100   

Chief Commercial Officer

  

C. Patrick Machado

   $ 590,900   

Chief Business Officer and Chief Financial Officer

  

Lynn Seely, M.D.

   $ 590,900   

Chief Medical Officer

  

2014 Base Salaries

 

Executive Officer

   2014 Base Salary
(Effective January 1, 2014)  

David Hung, M.D.

   $ 787,500   

President and Chief Executive Officer

  

Cheryl Cohen

   $ 458,000   

Chief Commercial Officer

  

C. Patrick Machado

   $ 480,400   

Chief Business Officer and Chief Financial Officer

  

Lynn Seely, M.D.

   $ 500,000   

Chief Medical Officer

  